EXHIBIT 10.1
 
 
STOCK PURCHASE AGREEMENT
 
May 16, 2013
 
Between
 
American Exploration Corporation
 
And
 
Orange Investments, Ltd.
 
 
 
 

--------------------------------------------------------------------------------

 
 

ARTICLE I SALE AND PURCHASE OF SHARES 4      
1.1.
Sale and Purchase of Shares
4     ARTICLE II CLOSING, DELIVERY AND PAYMENT 5      
2.1.
Closing
5
2.2.
Deliveries by the Company
5
2.3.
Deliveries by Buyer
5
2.4.
Closing Process
5
2.5.
Escrow Accounts
      ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6      
3.1.
Organization, Good Standing and Qualification
6
3.2.
Subsidiaries
6
3.3.
Capitalization; Voting Rights
6
3.4.
Authorization; Binding Obligations
6
3.5.
Liabilities
6
3.6.
Agreements; Action
6
3.7.
Obligations to Related Parties
7
3.8.
Changes
7
3.9.
Title to Properties and Assets; Liens, Etc
7
3.10.
Intellectual Property
 
3.11.
Compliance with Other Instruments
 
3.12.
Litigation
 
3.13.
Tax Returns and Payments
 
3.14.
Employees
 
3.15.
Registration Rights and Voting Rights
 
3.16.
Compliance with Laws; Permits
 
3.17.
Environmental and Safety Laws
 
3.18.
Full Disclosure
 
3.19.
Insurance
 
3.20.
SEC Reports
 
3.21.
No Market Manipulation
 
3.22.
Listing
 
3.23.
Purchasers Risk
 
3.24.
Resale
 

 
 
2

--------------------------------------------------------------------------------

 
 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 7      
4.1.
Requisite Power and Authority
7
4.2.
Investment Representations
7
4.3.
Purchaser Bears Economic Risk
8
4.4.
Purchaser Can Protect Its Interest
8
4.5.
Accredited Investor
8
4.6.
Legends
8     ARTICLE V CONDITIONS TO THE COMPANY’S AND PURCHASER’S OBLIGATIONS 9    
5.1.
Conditions to Obligations of the Company
9
5.2.
Conditions to Obligations of the Purchaser
      ARTICLE VI MISCELLANEOUS 9    
6.1.
Governing Law
9
6.2.
Survival
9
6.3.
Assignment
10
6.4.
Entire Agreement
10
6.5.
Severability
10
6.6.
Amendment and Waiver
10
6.7.
Delays or Omissions
10
6.8.
Notices
10
6.9.
Costs and Expenses
11
6.10.
Titles and Subtitles
11
6.11.
Counterparts/Fax Signatures
11
6.12.
Broker’s Fees
12
6.13.
Construction
12
6.14.
Further Assurances
12
6.15.
Director Appointment
12     Exhibit A       Accredited Investor Definition  

 
 
3

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
May 16, 2013, by and among American Exploration Corporation, a Nevada Company
(the “Company”), and Orange Investments, Ltd., a Bahamian Limited Liability
Corporation, (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Company has authorized the sale of up to 60,000,000 shares of the
restricted common stock of American Exploration Corporation, par value $0.001
per share (the “Purchased Securities”);
 
WHEREAS, Purchaser desires to purchase the Common Stock on the terms and
conditions set forth herein; and
 
WHEREAS, the Company desires to sell Common Stock to Purchaser on the terms and
conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF SHARES
 
1.1. Sale and Purchase of Shares. Pursuant to the terms and conditions set forth
in this Agreement, on the Closing Date (as defined in Section 2.1), the Company
agrees to sell to the Purchaser, and the Purchaser hereby agrees to purchase
from the Company the Purchased Securities under the following terms and
conditions:
 
Purchaser shall purchase the Purchased Securities in blocks of 10,000 shares at
a price of the 5 day weighted average trading price per share X 50%, as quoted
by www.OTCMarkets.com (the “Purchase Price”). Should the price of the Purchased
Securities in six (6) months be less than the Purchase Price, based on the 5 day
weighted average trading price per share X 50%, as quoted by www.OTCMarkets.com,
the Company shall make up the difference in the prices with shares at the then
current 5 day weighted average trading price per share X 50%.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
CLOSING, DELIVERY AND PAYMENT.
 
2.1. Closing. Subject to the conditions stated in Article 5 of this Agreement,
the closing of the transactions contemplated hereby (the “Closing”) shall be
held at the offices of Elco Securities, Ltd., (the “Intermediary”), located at
Loyalist Plaza, Don Mackay Boulevard Marsh Harbor Abaco Bahamas (Closing
Offices), on such date as the parties may agree in Section 2.2 and 2.3 (b)
below, provided however, that such Closing shall not occur later than the tenth
(10th) business day after the condition set forth in Section 5.2(a) has been
satisfied and initial drawdown letters sent to Purchaser by the Company have
been received by Purchaser. The date upon which the Closing occurs is
hereinafter referred to as the “Closing Date.” The Closing shall be deemed
completed as of 00:01 GMT time on the morning of the Closing Date.
 
2.2. Deliveries by the Company. Prior to Closing, the Company shall deliver to
Escrow:
 
(a) certificates representing the Purchased Securities made out in the record
name of the Purchaser; and
 
(b) the Company’s Officer’s Certificate.
 
2.3. Deliveries by Buyer. Prior to Closing, Buyer shall deliver to Escrow:
 
(a) the Purchase Price in the form of certified funds or by wire transfer;
 
(b) a certificate executed by an authorized officer of the Purchaser, on behalf
of the Purchaser, to the effect that the conditions set forth in Section
1.1(a-m) have been satisfied;
 
2.4. Closing Process. Once the cash is placed in the escrow account, the
certificates from the Company will be provided to the Purchaser. Once the
certificates are provided to the Purchase, the capital will be transferred
directly to the Company’s bank account via wire transfer. Upon delivery by the
Intermediary of the wire to the account of the Company as specified in Exhibit
B, the Intermediary will consider this transaction closed and will notify the
Parties that the transaction has closed.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as set forth below.
 
3.1. Authorization; Binding Obligations. All action on the part of the Company
necessary for the authorization of this Agreement, the performance of all
obligations of the Company hereunder at the Closing and the authorization, sale,
issuance and delivery of the Purchased Securities pursuant hereto has been taken
or will be taken prior to the Closing. The Agreement, when executed and
delivered, will be a valid and binding obligation of the Company enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) general principles of equity
that restrict the availability of equitable remedies. The sale of the Purchased
Securities are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.
 
3.2. Agreements; Action.
 
(a) Except as set forth herein, there are no agreements, understandings,
instruments, contracts, proposed transactions, judgments, orders, writs or
decrees to which the Company is a party, or to its knowledge, by which it is
bound, which impound the assets of the Company in such a manner that the payment
for the Purchased Securities must be directed elsewhere.
 
3.3. Title to Shares; Liens, Etc. The Company has good and marketable title to
the Purchased Securities, subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (a) those resulting from taxes which have not
yet become delinquent, (b) minor liens and encumbrances which do not materially
detract from the value of the property subject thereto or materially impair the
sale of transfer of the Purchased Securities by the Company.
 
3.4. Compliance with Other Instruments. The Company is not in material violation
or default of any term of its Charter or Bylaws (if any), or of any provision of
any material mortgage, indenture, contract, agreement, instrument or contract to
which it is party or by which it is bound or of any judgment, decree, order or
writ, which would restrict the sale or transfer of the Purchased Securities by
the Company. The execution, delivery and performance of and compliance with this
Agreement, and the issuance and sale of the Purchased Securities pursuant
hereto, will not, with or without the passage of time or giving of notice,
result in any material violation, or be in conflict with or constitute a default
under any term or provision, or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company
or the suspension, revocation, impairment, forfeiture or nonrenewal of any
permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties.
 
3.5. Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
questions the validity of this Agreement or the right of the Company to enter
into any of such agreements, or to consummate the transactions contemplated
hereby or thereby, or which might result, either individually or in the
aggregate, in any material adverse change in the assets, condition, or affairs
of the Company, financially or otherwise, or any change in the current equity
ownership of the Company, nor is the Company aware that there is any basis for
any of the foregoing. The Company is not a party or subject to the provisions of
any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.
 
3.6. Tax Returns and Payments. The Company understands and represents that it is
responsible for paying any and all taxes payable due to the sale or transfer of
the Purchased Securities. The Company has no knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.
 
 
6

--------------------------------------------------------------------------------

 
 
3.7. No Market Manipulation. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of any of the
Purchased Securities being offered hereby or affect the price at which any of
the Purchased Securities being offered hereby may be issued. Purchaser has no
advertising which may adversely effect the contemplated transaction herein and
has not made any public dissemination of this or a similar offer.
 
3.8. Purchasers Risk. Company understands that the Purchaser is relying on these
representations and warranties in making its investment decisions and will
suffer damage if these representations and warranties are false. In addition,
the Purchaser will be making substantial capital investment in this process and
if the conditions of section 1 are met by the market and the Company has not
executed its obligations under section 2, that Purchaser will suffer financial
loss. The Company is therefore making the representation that it will carry
through with this contract to its fullest extent permitting the Purchaser to
enact to its fullest extent their investment.
 
3.9. Resale. The Company understands that the Purchaser has made no
representation that it will not sell the Purchased Securities in accordance with
Rule 144. The Company further represents that the purchase by the Purchaser of
the Purchased Securities does not include additional restrictions as to the
resale or transfer of said securities outside of applicable securities laws and
regulations.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
 
The Purchaser hereby represents and warrants to the Company with respect to
itself or himself as follows:
 
Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants, severally and not jointly, to the Company that:


4.1           Organization, Good Standing and Qualification.  The Purchaser has
been duly formed and/or incorporated and is validly existing and in good
standing under, and by virtue of, the laws of the jurisdiction of its
organization or incorporation, as the case may be, and has all requisite power
and authority to own its properties and assets and to carry on its business as
now conducted and as presently proposed to be conducted.


4.2           Accreditation.  The Purchaser is an "Accredited Purchaser" as
defined in Rule 501(a) of the United States Securities Act of 1933 and has
sought investment advice on this transaction from a registered securities
advisor or legal advisor who has opined that the investment is suitable for the
Purchaser, and is acquiring the Purchased Shares for its own account.


 
7

--------------------------------------------------------------------------------

 


4.3           Investigation; Consideration of Risks.  The Purchaser acknowledges
that it has had an opportunity to examine the business, affairs and current
prospects of the Company  and has had access to information about the Company
that it has requested as represented by the Company in their uploads to the Due
Diligence Portal provided by the Advisor. The Purchaser further acknowledges
that it is able to fend for itself in the transactions contemplated by this
Agreement and has the ability to bear the economic risks of its investment
pursuant hereto.  The Purchaser has such knowledge or experience in financial
and business matters that it is capable, either alone or together with its
financial and/or legal advisor(s), if any, of evaluating the merits and risks of
investing in the Company.  The Purchaser realizes that this investment involves
a high degree of risk, including the risk of loss of all investment in the
Company. The Purchaser is able to bear the economic risk of the investment,
including the total loss of such investment. The Purchaser is experienced and
knowledgeable in financial and business matters to the extent that the Purchaser
is capable of evaluating the merits and risks of the prospective investment in
the Shares.


4.4           Registration; Restricted Securities. The Purchaser represents that
it is acquiring such securities for investment purposes. The Purchaser
understands that the Purchased Shares are restricted securities within the
meaning of Rule 144 under the Securities Act and that the Purchased Shares
should be held for a period of six months or until such time as those shares are
registered for sale under the Securities Act or an exemption from such
registration is available. The Purchaser further understands that among the
conditions for use of Rule 144 may be the availability of current public
information about the Company and that such information is not now available.


Nothing herein will prohibit the Purchaser from holding its securities for any
period of time as it reasonably sees fit. The Purchaser hereby represents that
it will be making investment decisions separate from any other investor and
nothing in this Agreement or the AMA has the effect of comingling the Purchaser
shareholdings or decision making processes. The location or proximity of
signatures on this document are not a representation of the pooling of interests
and have been obtained individually from any signing Purchaser.


4.5           Restrictive Legends.  It is understood that the certificates
representing the Purchased Shares shall be stamped or otherwise imprinted with a
legend substantially in the following form or other form as required by law:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL SUCH SECURITIES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF
COUNSEL IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.


4.6           Authority.  The Purchaser has the full right, power and authority
to execute and deliver this Agreement and the Transaction Documents, to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder.  The execution and delivery by the
Purchaser of this Agreement and the Transaction Documents, the performance by
the Purchaser of its obligations hereunder and thereunder and the consummation
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary limited liability Company action in respect thereof
on the part of the Purchaser.  No other proceedings on the part of the Purchaser
are necessary to authorize the execution and delivery of this Agreement or the
Transaction Documents and the performance by the Purchaser of their obligations
hereunder or thereunder.  This Agreement is, and the Transaction Documents have
been, or, when executed will be, duly executed and delivered by the
Purchaser.  This Agreement constitutes, and each of the Transaction Documents
when executed will constitute, valid and binding obligations of each of the
Purchaser, enforceable against each Purchaser in accordance with their
respective terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditor's rights generally and to general equitable principles.


4.7           No Public Market.  The Purchaser understands that limited public
market now exists for the Purchased Shares, and that the Company has made no
assurances that a public market will continue to exist for the Purchased Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
CONDITIONS TO THE COMPANY’S OBLIGATIONS.
 
5.1. Conditions to Obligations of the Company. The obligations of the Company
and Purchaser to carry out the transactions contemplated by this Agreement are
subject to the satisfaction or waiver of the following conditions:
 
(a) The Company shall have furnished the Purchaser with a certified copy of all
necessary corporate action on its behalf approving its execution, delivery and
performance of this Agreement. This can be evidenced through a corporate
resolution.
 
(b) All representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing, and the Company shall have performed and satisfied in all material
respects all covenants and agreements required by this Agreement to be performed
and satisfied by the Company at or prior to the Closing.
 
(c) As of the Closing Date, no suit, action or other proceeding (excluding any
such matter initiated by or on behalf of the Company) shall be pending or
threatened before any Governmental Authority seeking to restrain the Company
from, or prohibit the Closing or seeking damages against the Company as a result
of the consummation of this Agreement.
 
ARTICLE VI
 
MISCELLANEOUS.
 
6.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the courts of the State of Nevada. Both
parties and the individuals executing this Agreement and other agreements on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.
 
6.2. Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the Closing.
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
6.3. Assignment. This Agreement may be assigned by the Purchaser at any time it
sees fit so long as that assignment does not disturb the process.
 
6.4. Entire Agreement. This Agreement, the exhibits hereto, and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein.
 
6.5. Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
6.6. Amendment and Waiver.
 
(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.
 
(b) The obligations of the Company and the rights of the holders of the
Purchased Securities under the Agreement may be waived only with the written
consent of such holders of Purchased Securities.
 
6.7. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the Purchaser’s part of any breach, default or noncompliance under this
Agreement, or any waiver on such party’s part of any provisions or conditions of
the Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies under this Agreement by law
or otherwise afforded to any party, shall be cumulative and not alternative.
 
6.8. Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by any party hereto to another (herein collectively called
“Notice”) shall be in writing and delivered via fax with a hard copy mailed by
registered or certified mail, as follows:
 
IF TO PURCHASER:
 
Elizabeth Collie, Director
 
Orange Investments, Ltd.
 
Loyalist Plaza, Don Mackay Boulevard Marsh Harbor Abaco Bahamas
 
Telecopy No. 1-877-870-1220
 
 
10

--------------------------------------------------------------------------------

 
 
IF TO THE COMPANY:
 
American Exploration Corporation
 
Suite 2600, 520 5th Avenue South West
 
CALGARY, AB T2P 3R7
 
Each of the above addresses for notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or registered
mail shall be effective upon actual receipt. Notice given by telecopier shall be
effective upon actual receipt if received during the recipient’s normal business
hours, or at the beginning of the recipient’s next normal business day after
receipt if not received during the recipient’s normal business hours. All
Notices by telecopier shall be confirmed by the sender thereof promptly after
transmission in writing by registered mail or personal delivery. Anything to the
contrary contained herein notwithstanding, notices to any party hereto shall not
be deemed effective with respect to such party until such Notice would, but for
this sentence, be effective both as to such party and as to all other persons to
whom copies are provided above to be given.
 
6.9. Costs and Expenses. Each of the parties to this Agreement shall bear his or
its own expenses incurred in connection with the negotiation, preparation,
execution and closing of this Agreement and the transactions contemplated
hereby.
 
6.10. Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
6.11. Counterparts/Fax Signatures. This Agreement and any other document or
instrument relating hereto may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement and any
other document or instrument relating hereto may be executed by a party’s
signature transmitted by facsimile (“fax”), and copies of this Agreement and any
such document or instrument executed and delivered by means of faxed signatures
shall have the same force and effect as copies hereof executed and delivered
with original signatures. All parties hereto may rely upon faxed signatures as
if such signatures were originals. Any party executing and delivering this
Agreement and any such document or instrument by fax shall promptly thereafter
deliver a counterpart signature page of this Agreement and the fully executed
original or counterpart original of any such document or instrument containing
said party’s original signature. All parties hereto agree that a faxed signature
may be introduced into evidence in any proceeding arising out of or related to
this Agreement or any such document or instrument as if it were an original
signature.
 
 
11

--------------------------------------------------------------------------------

 
 
6.12. Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein, except as specified herein with respect to
the Purchaser. Each party hereto further agrees to indemnify each other party
for any claims, losses or expenses incurred by such other party as a result of
the representation in this Section 6.12 being untrue.
 
6.13. Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.
 
6.14. Further Assurances. Following the Closing, the Company and the Purchaser
shall execute and deliver such documents, and take such other action, as shall
be reasonably requested by any other party hereto to carryout the transaction
contemplated by this Agreement.
 
6.15. Director Appointment. No Board seats are being offered by the Company in
connection with this offering.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this STOCK PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANY:
 
American Exploration Corporation
Name: Steve Harding
Title: CEO
 
Date: 05.__.13
Signature:
              By: Steve Harding     Title: CEO  


IN WITNESS WHEREOF, the parties hereto have executed this STOCK PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
PURCHASER:
 
Orange Investments, Ltd.
Name: Elizabeth Collie
Title: Director
 
Date: 05.10.13
Signature:
              By: Elizabeth Collie     Title: Director  



13

--------------------------------------------------------------------------------